DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-5, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 08/08/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
4.           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-023580, filed on 02/10/2017.

Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.            Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards a non-allowable range to a side different from the target range in the allowable range”. It is not clear to the examiner where the non-allowable range falls. It is not clear from the claim whether the non-allowable range falls adjacent of the both the target range and the allowable range or only the target range.



Claim Rejections - 35 USC §101
7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-4 are directed to device or machine, which falls on the one of the statutory category.
Claim: 5 is directed method or process, which falls on the one of the statutory category.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?

Claim 1 recites:
a simulation section to read the model data from the model data storage section, to apply the virtual input parameters to the model data, and to calculate each of virtual process values with respect to each of the virtual input parameters;

an evaluation section to extract a simulation test condition that satisfies a predetermined evaluation condition based on the calculated score.

The above claim steps such as reading the model data, apply virtual input parameters to it and calculating a process value and a score for the various input parameters are something that can be performed mentally using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility; (it is recited at a high level of generality (i.e., as a 
a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; and a test result storage section to store test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data) 
The additional elements of model data storage section, input section, a test result storage section, a score calculation section and an evaluation section are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). A simulation results evaluation device of a thermal power generation facility does not contain additional elements that integrate the judicial exception into the practical application. Thus, claim 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility; (it is recited at a high level of generality (i.e., as a general means of gathering layer information), and amounts to mere data gathering (See MPEP2106.05 (g)).
a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; and a test result storage section to store test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data) 


Claims 2 further recites wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.




Claims 3 further recites wherein the score calculation section calculates a score obtained by multiplying the virtual process value included in a non-allowable range provided: adjacent to a side different from the 

Claims 4 further recites wherein the evaluation section evaluates whether a result of the simulation test is good based on at least one of a total value of the calculated scores, the minimum value of scores included in the test result data., a total value of scores calculated by multiplying a negative, coefficient, or a deviation of scores included in the test result data or any combination of them. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 5 recites:
applying a plurality of virtual input parameters used in a simulation test of a thermal power generation facility to model data that show virtual behaviors of the thermal power generation facility, and calculating each of virtual process values with respect to each of the virtual input parameters;
calculating a score obtained by multiplying the virtual process value by a coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a 
extracting a test that satisfies a predetermined evaluation condition based on the calculated score.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
storing test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data) 
Generic computer components are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). A simulation results evaluation device of a thermal power generation facility does not contain additional elements that integrate the judicial exception into the practical application. Thus, claim 5 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
storing a test result storage section to store test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test; (it is simply adding a general purpose computer or computer components to store data) 
Generic computer components are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea See MPEP 2106.05(f)).  A simulation results evaluation device of a thermal power generation facility does not contain additional elements that integrate the judicial exception into the practical application. Storing data is recognized as the generic computer functions that is well‐understood, routine, and conventional since they are claimed in a merely generic manner. Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



11.           Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al. (PUB NO: US 20170205452 A1), hereinafter MURAI in view of Kojima et al., (PUB NO: US 20080243358 A1), hereinafter Kojima.


Regarding claim 1
MURAI teaches a simulation results evaluation device to a thermal power generation facility, (see para 23-25 and fig 1- the information processing apparatus according to the present embodiment has a function of calculating the integrated value of the net amounts of  primary energy consumption (production amount) by a plurality of energy-supplying apparatuses(boiler 322) supplying energy to a load. The load refers to a building, structure, facility, or equipment that accepts and consumes energy. See para 53- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices  installed in the energy-supply plant P.), the simulation results evaluation device comprising:

a model data storage section to store model data that show a virtual behavior of the thermal power generation facility; (See para 63-65- The setting input data storage 133 stores the evaluation period data D3, the plant model data D4, and the model parameter data D5. The plant model data D4 indicates the form of the energy-supply plant P (FIG. 1). The plant model data D4, for example, indicates the type and form of connection of the energy-supplying devices of the energy-supply plant P. see para 34- Power receiving equipment 311, PV (photovoltaic) equipment 312, a storage battery 313, a CGS (co-generation system) 321, a boiler 322, a heat tank 323, a air-cooled freezer 331, a water-cooled freezer 332, a cold tank 333, and an absorption freezer 334 are installed inside the energy-supply plant P.)

an input section to receive inputting of a plurality of virtual input parameters used as a simulation test condition of the thermal power generation facility;(see para 55- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices installed in the energy-supply plant P.  See para 66-69-The model parameter data D5 also includes information indicating, for the PV equipment 312, the energy generation efficiency of which changes in accordance with the meteorological conditions, the energy output value in accordance with meteorological conditions. The energy conversion efficiencies and energy generation 

a simulation section to read the model data from the model data storage section, to apply the virtual input parameters to the model data, and to calculate each of virtual process values with respect to each of the virtual input parameters; (see para the calculator 153 acquires the evaluation period data D3 and acquires the process data D1 corresponding to the evaluation period indicated by the acquired evaluation period data D3. The calculator 153 also acquires the plant model data D4 and the model parameter data D5. Based on the acquired process data D1, plant model data D4, and model parameter data D5, the calculator 153 calculates the actual value of the amount of primary energy consumption, the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant P (FIG. 1).)

Examiner note: The actual value of the amount of primary energy consumption and the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant as the process value. The process value is based on the input parameters which indicates the details of energy-supplying devices installed in the energy-supply plant P such as the maximum output of energy supplied from each of the energy-supplying devices, and the output energy conversion efficiency with respect to the input energy of each of the energy-supplying devices.

a test result storage section to store test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test;(see para 99- The calculator 153 generates the primary energy actual data D6, which includes information indicating the various calculated values and predicted values, and stores the generated primary energy actual data D6 into the calculation result storage 134.)

a score calculation section to calculate a score obtained by multiplying the virtual process value by a coefficient (see para 102-116- The equations used by the calculator 153 to calculate the integrated value of actual net amounts of primary energy consumption and the predicted value of integration of net amounts of primary energy consumption will now be described. The amount of primary energy consumption Ec (d, t) at time t on the d-th day from the start of the evaluation is the sum of the value of the demanded electrical power amount and the freezer electrical power consumption amount multiplied by the primary energy conversion coefficient of electrical power, the value of the boiler gas consumption amount multiplied by the primary energy conversion coefficient of gas, and the value of the cogeneration fuel consumption amount multiplied by the primary energy conversion coefficient of biomass fuel, and is calculated by the following Equation (1-3). The amount of primary energy production Eg (d, t) at time t on the d-th day from the start of the evaluation period is the primary energy value converted from the sum of the amount of electrical power generation by a cogeneration system and the amount of electrical power generation by a solar power system, and is calculated by the following Equation (2).The integrated value EENT (D, T) of the net amounts of primary energy consumption is calculated by the following Equation (3), based on the amount of primary energy consumption Ec (d, t) indicated by Equation (1) and the amount of primary energy production Eg (d, t) indicated by Equation (2). ))and

Examiner note: Examiner consider the net amount of primary energy consumption as the score which is obtained by multiplying the amount of primary energy consumed Ec and produced Eg by the respective coefficient and solving equation 3. The primary energy net production/consumption amount is acquired by reversing the sign (positive or negative) of the net amount of primary energy production/consumption. MURAO teaches finding a score value by multiplying the coefficient with a process value however, it does not teach positive and negative coefficient values. 

an evaluation section to extract a simulation test satisfies a predetermined evaluation condition that is based on the calculated score. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the predicted value of integration of net amounts of primary energy consumption indicated, respectively, by the primary energy actual data D6 and primary energy prediction data D9 stored in the computed result storage 134. The prescribed threshold is made to zero for an evaluation is made of whether or not the building B (FIG. 1) can achieve being a ZEB)

However, MURAI does not teach coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.

In the related field of invention, Kojima teaches coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.(see para 112- the command value (FIG. 6A) related to  execution timing of the main injection Mn (injection start timing) is corrected  so as to converge the detection value of the main ignition timing (timing t10) obtained from the output from the cylinder pressure sensor 28 within a  predetermined range (threshold value TH11 to threshold value TH12). See para 123-125-the ignition-timing control execution flag F1 is set to "1" (Step S31).  (2) The correction coefficient K11 updated at Step S24 is not within the predetermined allowable range (first allowable range) (absolute value |K11|&gt;determination value TH13, Step S32), The determination value TH13 is  set in conformance  At Step S34, a pilot injection amount controller B22 (second correction means) in FIG. 9 corrects a command value related to the injection amount of the pilot injection Pt (second command value) (more specifically, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side"), so as to move the detection value of the main ignition timing obtained from the output from the cylinder pressure sensor 28 (timing t10) to the delay side or the advance side in the same direction.  That is, when the sign of the correction coefficient K11 is "positive (+)", the injection amount of the pilot injection Pt is amount-reduced corrected so as to move the main ignition timing to the delay side, while when the sign of the correction coefficient K11 is "negative (-)", the injection amount of the pilot injection Pt is amount-increased corrected so as to move the main ignition timing to the advance side.  )

Examiner note: Examiner consider the first allowable range as the predetermined range when the sign of the correction coefficient K11 is "positive (+)", and second allowable range as the allowance range next to the predetermined range when the sign of the correction coefficient K12 is "negative (-)", Correction coefficient is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount). Detection value of the main ignition timing as the process value. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of calculating the integrated value of the net amounts 
disclosed by MURAI to include coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range as taught by Kojima in the system of MURAI for detecting ignition timing of a main injection Mn (main ignition timing) and using combustion controller for compression-ignition direct-injection engine, applied to an engine system  having a compression ignition engine and a fuel injection valve for direct injection, to control the operation of at least one actuator in the system. (Abstract and para 002, Kojima)



Regarding claim 2
MURAI does not teach wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range.
Kojima further teaches wherein an absolute value of a positive coefficient multiplied to the virtual process value included in the target range is smaller than an absolute value of a negative coefficient multiplied to the virtual process value included in the allowable range.(see para 120, 125-the update processing of the correction coefficient K11 (Step 524) is performed by cumulatively increasing or reducing (changing) the correction coefficient K11 by a predetermined amount (predetermined change amount). the update of the  correction coefficient K12 is performed by cumulatively  increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount).)




Regarding claim 4
MURAI further teaches whether the evaluation section evalutates whether a result of the simulation test is good based on at least one of a total value of the calculated scores, the minimum value of scores included in the test result data, a total value of scores calculated by multiplying a negative, coefficient, or a deviation of scores included in the test result data or any combination of them. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the predicted value of integration of net amounts of primary energy consumption indicated, respectively, by the primary energy actual data D6 and primary energy prediction data D9 stored in the computed result storage 134. See para 179-the ZEB possibility evaluator 154 corrects the predicted value of integration of net amounts of primary energy consumption  indicted by the primary energy prediction data D9, based on the integrated  value of actual net amounts of primary energy consumption indicated by the primary energy actual data D6.)

Regarding claim 5
MURAI teaches a simulation results evaluation method executed by a simulation results evaluation device, (see para 23-25 and fig 1- the information processing apparatus according to the present embodiment has a function of calculating the integrated value of the net amounts of  primary energy consumption (production amount) by a plurality of energy-supplying apparatuses(boiler 322) supplying energy to a load. The load refers to a building, structure, facility, or equipment that accepts and consumes energy. See para 53- The input 12, for example, accepts input of data such as evaluation period data, energy-supply plant P plant model data, and model parameter data of energy-supplying devices  installed in the energy-supply plant P.), 
applying a plurality of virtual input parameter's used in a simulation test of a thermal power generation facility to model data that show virtual behaviors of the thermal power generation facility, and calculating each of virtual process values with respect to each of the virtual input, parameters; (see para the calculator 153 acquires the evaluation period data D3 and acquires the process data D1 corresponding to the evaluation period indicated by the acquired evaluation period data D3. The calculator 153 also acquires the plant model data D4 and the model parameter data D5. Based on the acquired process data D1, plant model data D4, and model parameter data D5, the calculator 153 calculates the actual value of the amount of primary energy consumption, the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant P (FIG. 1).)

Examiner note: The actual value of the amount of primary energy consumption and the actual value of the amount of primary energy production by all the energy-supplying devices installed in the energy-supply plant as the process value. The process value is based on the input parameters which indicates the details of energy-supplying devices installed in the energy-supply plant P such as the maximum output of energy supplied from each of the energy-supplying devices, and the output energy conversion efficiency with respect to the input energy of each of the energy-supplying devices.

storing test result data that relate a virtual process value obtained by the simulation test to a virtual input parameter used in the simulation test;(see para 99- The calculator 153 generates the primary energy actual data D6, which includes information indicating the various calculated values and predicted values, and stores the generated primary energy actual data D6 into the calculation result storage 134.)

calculating a score obtained by multiplying the virtual process value by a coefficient (see para 102-116- The equations used by the calculator 153 to calculate the integrated value of actual net amounts of The amount of primary energy consumption Ec (d, t) at time t on the d-th day from the start of the evaluation is the sum of the value of the demanded electrical power amount and the freezer electrical power consumption amount multiplied by the primary energy conversion coefficient of electrical power, the value of the boiler gas consumption amount multiplied by the primary energy conversion coefficient of gas, and the value of the cogeneration fuel consumption amount multiplied by the primary energy conversion coefficient of biomass fuel, and is calculated by the following Equation (1-3). The amount of primary energy production Eg (d, t) at time t on the d-th day from the start of the evaluation period is the primary energy value converted from the sum of the amount of electrical power generation by a cogeneration system and the amount of electrical power generation by a solar power system, and is calculated by the following Equation (2).The integrated value EENT (D, T) of the net amounts of primary energy consumption is calculated by the following Equation (3), based on the amount of primary energy consumption Ec (d, t) indicated by Equation (1) and the amount of primary energy production Eg (d, t) indicated by Equation (2). ))and

Examiner note: Examiner consider the net amount of primary energy consumption as the score which is obtained by multiplying the amount of primary energy consumed Ec and produced Eg by the respective coefficient and solving equation 3. The primary energy net production/consumption amount is acquired by reversing the sign (positive or negative) of the net amount of primary energy production/consumption. MURAO teaches finding a score value by multiplying the coefficient with a process value however, it does not teach positive and negative coefficient values. 


extracting a simulation test satisfies a predetermined evaluation condition that is based on the calculated score. (see para 122-The ZEB possibility evaluator 154 performs processing to compare, to a prescribed threshold, the integrated value of actual net amounts of primary energy consumption or the 

However, MURAI does not teach coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.

In the related field of invention, Kojima teaches coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a negative value when the virtual is included within an allowable range provided adjacent to the predetermined target range.(see para 112- the command value (FIG. 6A) related to  execution timing of the main injection Mn (injection start timing) is corrected  so as to converge the detection value of the main ignition timing (timing t10) obtained from the output from the cylinder pressure sensor 28 within a  predetermined range (threshold value TH11 to threshold value TH12). See para 123-125-the ignition-timing control execution flag F1 is set to "1" (Step S31).  (2) The correction coefficient K11 updated at Step S24 is not within the predetermined allowable range (first allowable range) (absolute value |K11|&gt;determination value TH13, Step S32), The determination value TH13 is  set in conformance with the case of the above-described threshold values TH11 and TH12 (Step S22 in FIG. 7), or set as a predetermined fixed value.  (3) A correction coefficient K12 updated at Step S34 (described later) is within a predetermined allowable range (second allowable range) (absolute value  At Step S34, a pilot injection amount controller B22 (second correction means) in FIG. 9 corrects a command value related to the injection amount of the pilot injection Pt (second command value) (more specifically, updates the correction coefficient K12) in correspondence with whether the correction coefficient K11 is on the delay side or the advance side in the allowable range (first allowable range), i.e., in correspondence with the sign of the correction coefficient K11 ("positive: correction coefficient to the delay side" or "negative: correction coefficient to the advance side"), so as to move the detection value of the main ignition timing obtained from the output from the cylinder pressure sensor 28 (timing t10) to the delay side or the advance side in the same direction.  That is, when the sign of the correction coefficient K11 is "positive (+)", the injection amount of the pilot injection Pt is amount-reduced corrected so as to move the main ignition timing to the delay side, while when the sign of the correction coefficient K11 is "negative (-)", the injection amount of the pilot injection Pt is amount-increased corrected so as to move the main ignition timing to the advance side.  )

Examiner note: Examiner consider the first allowable range as the predetermined range when the sign of the correction coefficient K11 is "positive (+)", and second allowable range as the allowance range next to the predetermined range when the sign of the correction coefficient K12 is "negative (-)", Correction coefficient is performed by cumulatively increasing or reducing (changing) the correction coefficient K12 by a predetermined amount (predetermined change amount). Detection value of the main ignition timing as the process value. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of calculating the integrated value of the net amounts 
of primary energy consumption in a loads as disclosed by MURAI to include coefficient of a positive value when the virtual process value is included in a predetermined target range, the coefficient being set for each of the virtual process values, the coefficient being assigned such that as a deviation from a predetermined target becomes greater, the value of the coefficient becomes smaller, and coefficient of a as taught by Kojima in the system of MURAI for detecting ignition timing of a main injection Mn (main ignition timing) and using combustion controller for compression-ignition direct-injection engine, applied to an engine system  having a compression ignition engine and a fuel injection valve for direct injection, to control the operation of at least one actuator in the system. (Abstract and para 002, Kojima)


Conclusion
10.           Claims 1-5 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090248175  A1  EGUCHI
Discussing the plant control system with an evaluation function calculating unit to calculate an evaluation function value from the model output obtained as a result of an operation carried out by the operation signal learning unit for the model, and an evaluation function adjusting unit to adjust evaluation function parameters used in calculation of an evaluation function. 

11.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128